Filed 10/7/21 P. v. Mata CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F081969
             Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF373341)
                    v.

 SERGIO ANTONIO MATA,                                                                     OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Brett R.
Alldredge and Melinda Myrle Reed, Judges.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Rob Bonta, Attorney General, and Julie A. Hokans, Deputy Attorney General, for
Plaintiff and Respondent.
                                                        -ooOoo-




         *   Before Detjen, Acting P. J., Snauffer, J. and Peña, J.
                          STATEMENT OF APPEALABILITY
       This appeal is from a final judgment after a no contest plea and, as it concerns the
denial of a motion to suppress, is authorized by Penal Code section 1538.5,
subdivision (m).
                              STATEMENT OF THE CASE
       An information charged Sergio Antonio Mata with driving under the influence,
with three priors (Veh. Code,1 § 23152, subd. (a); count 1), driving with a blood alcohol
level of 0.08 percent or higher, with three priors (§ 23152, subd. (b); count 2), and
driving when privilege suspended, with priors (§ 14601.2, subd. (a); count 3). Counts 1
and 2 also contained a special allegation of driving with a blood alcohol level of
.15 percent by weight and more (§ 23578).
       Defense counsel filed a motion to suppress, pursuant to Penal Code
section 1538.5, subdivision (m), in which he argued that the traffic stop constituted an
unfair detention. The motion was originally heard during the preliminary hearing held on
May 7, 2019. At the conclusion of the hearing, counsel argued that, under United
States v. Colin (9th Cir. 2002) 314 F.3d 439, Mata’s act of driving on the traffic lane line
for one second did not constitute a violation of section 21658, subdivision (a) and,
therefore, the traffic stop was unconstitutional. The court deferred ruling on the motion
until the parties could submit supplemental briefing.
       On October 24, 2019, the court stated that it found the officer who testified at the
preliminary hearing to be “exceedingly honest, reliable, accurate, [and] dependable[.]”
The court then stated that if it finds that the officer only observed weaving within the lane
for a short period of time and the car just touched the line, then the court would likely
grant the motion. The court then put the matter over for further consideration and
argument.

       1   Unlabeled statutory references are to the Vehicle Code.


                                              2.
       On November 4, 2019, the court stated that if all the officer had seen was Mata’s
vehicle touch the lane line, then the court would have granted the motion to suppress.
However, the court found “probable cause” for a traffic stop based on the officer’s
testimony that he observed Mata weaving within the lane for 30 to 45 seconds. For this
reason, the court denied the motion.
       Defense counsel filed a Penal Code section 995 motion in which he challenged the
denial of his motion to suppress. In that motion, counsel argued that the sole legal
support for the traffic stop was Mata’s act of driving on the lane line, which did not
constitute a violation of section 21658, subdivision (a). As such, counsel argued the
officer did not have the reasonable suspicion necessary to stop Mata. The superior court
heard and denied the Penal Code section 995 motion on August 12, 2020. The court
found that the officer had reasonable suspicion to believe Mata was driving under the
influence based on the 30 to 45 seconds the officer spent observing Mata before initiating
the traffic stop.
       On September 4, 2020, Mata waived his constitutional rights and pled no contest
to counts 2 and 3. On October 16, 2020, the court sentenced Mata to the middle term of
two years for count 2. The court suspended execution of that sentence and placed Mata
on five years’ probation with the condition that he serve 365 days in county jail. The
court awarded him two days’ presentence credit and imposed the following fines and
fees: $500 restitution fine; $500 probation revocation fine; $40 court security fee; $30
conviction assessment; $3,959 fine pursuant to section 2800.2; $2,594 fine pursuant to
section 23536; $1,385 fine pursuant to section 14601.2, subd. (d)(1); $50 fine pursuant to
section 1463.25; and $250 for the cost of the presentence report.2 The court imposed no
sentence for count 3 and dismissed count 1.

       2The $250 presentence report fee was subsequently vacated by the trial court in
accordance with the requirements of Penal Code section 1237.2 and Assembly Bill
No. 1869.


                                              3.
       On October 29, 2020, Mata filed a timely notice of appeal from the denial of his
motion to suppress.
                                 STATEMENT OF FACTS3
       On October 29, 2018, at 2:00 a.m., California Highway Patrol Officer Adrian
Gonzalez observed two vehicles following each other, both of which were weaving from
side-to-side. Officer Gonzalez followed the vehicles for 30 to 45 seconds. The officer
believed both drivers were impaired. When the pickup truck Mata was driving crossed
onto the white line for one second,4 the officer attempted to pull over both vehicles. Only
Mata stopped. Officer Gonzalez testified that he believed driving on the white line is a
violation of the Vehicle Code.
       Officer Gonzalez administered several field sobriety tests and then arrested Mata.
Mata’s blood alcohol level was later determined to be 0.158 percent.
                             APPELLATE COURT REVIEW
       Mata’s appointed appellate counsel has filed an opening brief that summarizes the
pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Mata was advised he could file his own
brief with this court. By letter on February 11, 2021, we invited Mata to submit
additional briefing. To date, he has not done so.
       Having undertaken an examination of the entire record, we found no evidence of
ineffective assistance of counsel. We did, however, determine that two fines appeared to
have been imposed in error: (1) The $3,959 fine imposed pursuant to section 2800.2, as
Mata was never charged with this offense, and did not plead to it; and (2) The $2,594 fine

       3   Taken from the transcript of the preliminary hearing held on May 7, 2019.
       4 The duration was confirmed by watching the dashboard cam video (MVARS)
taken from the officer’s patrol car, which defense counsel played for the court. We have
also viewed the MVARS video which was made a part of the appellate record.


                                              4.
imposed pursuant to section 23536 for a first DUI offense, as this was not Mata’s first
offense. By letter on September 20, 2021, we requested Mata’s counsel and the Attorney
General address whether these two fines were properly imposed. By separate letters
dated October 1, 2021, Mata’s counsel and the Attorney General agreed both fines were
improperly imposed and should be stricken, but that a separate $2,594 fine should be
imposed pursuant to section 23550, subdivision (a), for Mata’s fourth DUI offense. We
concur.
                                     DISPOSITION
       The matter is remanded to the trial court for further proceedings. On remand, the
trial court is directed to strike the fines imposed under sections 2800.02 and 23536, and
to impose a fine of $2,594 pursuant to section 23550, subdivision (a). The trial court is
further directed to correct the abstract of judgment in regard to the fines and forward the
corrected abstract to all appropriate parties. The judgment is otherwise affirmed.




                                             5.